Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not specify what the “external light” is.  However, current claim 1 seems to try to state that the light is external “to the light emitting device package”, in view of the arguments on page 10 of remarks.  Fourth paragraph, page 10 of remarks, points to paragraphs [0116][0118] and fig. 8C of the specification for support for “external light”.  In response, paragraphs [0116][0118] teach only to avoid light traveling towards the 
The way claim 1 is written, it can be read “the molding layer … partially reflects …light to the light emitting device package”.  The original disclosure does not teach reflecting light toward the package.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the proposition “to” modifies: does it modify “reflects, scatters, or absorbs” or does it modify “external”?  If it is latter, “light external to the light emitting device package” seems more clear; however, the original specification seems to lack support for the feature.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al (PG Pub 2013/0248916 A1) and Su et al (PG Pub 2011/0204376 A1).
Regarding claim 1, Suehiro teaches a light emitting device package comprising:  2a printed circuit board (2/11/13, figs. 1 and 5, paragraph [0051]) having a front surface and a rear surface; 3at least one light emitting device (4) disposed on the front surface and configured to emit 4light in a direction away from the printed circuit board (to extract light, paragraph [0060]); and 5a molding layer (16) disposed on the front surface of the printed circuit board and surrounding the light emitting 6device, 7wherein the light emitting device includes: 8a light emitting structure disposed on the printed circuit board; 9and 10a plurality of bump electrodes (3, fig. 1) disposed between the light emitting structure and iithe printed circuit board, and 12wherein the molding layer covers an upper surface of the substrate.  
Suehiro does not teach a substrate disposed on the light emitting structure.
In the same field of endeavor, Su teaches a substrate (sapphire substrate, figs. 1J and 1H seen inverted) disposed on the light emitting structure (the other layers), for the benefit of forming a multi-junction light emitting device that improves packaging density (abstract).
Thus, it would have obvious to the skilled in the art before the effective filing date of the invention to dispose a substrate on the light emitting structure for the benefit of forming a multi-junction light emitting device that improves packaging density.
Suehiro does not teach the molding layer partially reflects, 13scatters, or absorbs external light to the light emitting device package.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the molding layer partially reflect, 13scatter, or absorb external 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the molding layer partially reflect, 13scatter, or absorb external light, for the known benefit of increasing light extraction from the device by reflecting/scattering.
Furthermore, because resin 16 has different refractive index than air, when light external to device 10 travels toward resin 16, resin 16 can scatter/reflect at least part of the light.
Regarding claim 12, Suehiro teaches the light emitting device package of claim 1, wherein the molding layer has a 2substantially flat top surface (fig. 5C).  
Regarding claim 13, Suehiro does not teach the molding layer is at least 2partially filled between the light emitting structure and the printed circuit board.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the molding layer at least 2partially filled between the light emitting structure and the printed circuit board, for known benefits such as increasing bonding strength between the light emitting device/bump electrodes and the printed circuit board, and improving protection of the light emitting device against foreign matters, such as dust and moisture. 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the molding layer at least 2partially filled between the light emitting structure and the printed circuit board, for known benefits such as increasing bonding strength between the light emitting device/bump electrodes and the printed 
Regarding claim 4, Suehiro does not teach the molding layer has an 39external light reflectance, an external light scattering rate, or an external light absorbance of about 50% or more.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the molding layer has an 39external light reflectance, an external light scattering rate, or an external light absorbance of about 50% or more, for the known benefit of increasing light extraction from the device by reflecting/scattering light from the light emitting device outside the device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the molding layer has an 39external light reflectance, an external light scattering rate, or an external light absorbance of about 50% or more, for the known benefit of increasing light extraction from the device by reflecting/scattering light from the light emitting device outside the device
Regarding claim 16, Suehiro teaches the light emitting device package of claim 1, wherein: 2the printed circuit board includes upper electrodes (11, fig. 5C) disposed on the front surface, lower 3electrodes (13) disposed on the rear surface, and via electrodes (15) connecting the upper electrodes and 4the lower electrodes; and  5the bump electrodes are connected to corresponding upper electrodes.  
Regarding claim 17, Suehiro teaches the light emitting device package of claim 6, wherein a distance between two 2lower electrodes (between 13, fig. 5C; 14 is for heat 
Regarding claim 18, Suehiro teaches the light emitting device package of claim 6, wherein the light emitting device is 2provided in plural (fig. 5C). 
Regarding claim 19, Suehiro teaches the light emitting device package of claim 6, wherein 2the light emitting devices include first, second, third, and fourth light emitting devices (4, fig. 5A).
Su teaches 3the light emitting structure of each light emitting device includes a plurality of epitaxial 40stacks (n and p layers, abstract) sequentially stacked on the substrate to emit light having different (paragraph [0061]) wavelength bands and having light emitting regions overlapping one another.  
Regarding claim 110, Su the plurality of epitaxial 2stacks includes: 3a first epitaxial stack (177/182/181, fig. 1H seen inverted) configured to emit a first light; 4a second epitaxial stack (180/170) disposed on the first epitaxial stack and configured to emit a 5second light having a wavelength band different from that of the first light; and 6a third epitaxial stack (163/162/158) disposed on the second epitaxial stack and configured to emit a 7third light having a wavelength band different those of the first and second lights.  
Regarding claim 111, Suehiro teaches the light emitting device package of claim 10, wherein each of the first to third 2epitaxial stacks includes: 3a first type semiconductor layer (p type layer, figs. 1J and 1H); 4a second type semiconductor layer (n type layer); and san active layer (MQW) disposed between the first and second type semiconductor layers.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al (PG Pub 2013/0248916 A1) and Su et al (PG Pub 2011/0204376 A1) as applied to claim 4 above, and further in view of Hussell et al (PG Pub 2016/0293811 A1).
Regarding claim 15, the previous combination remains as applied in claim 4.
However, the previous combination does not teach the molding layer has a 2black color. 
In the same field of endeavor, Hussell teaches a molding layer has a 2black color (106, fig. 1C, paragraph [0042]) for the benefit of improving contrast (paragraph [0042]). 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the molding layer to have a 2black color, for the benefit of improving contrast. 

 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al (PG Pub 2013/0248916 A1) and Su et al (PG Pub 2011/0204376 A1) as applied to claim 4 above, and further in view of Chae et al (PG Pub 2019/0164945 A1).
Regarding claim 112, the previous combination remains as applied in claim 11.
However, the previous combination does not teach the bump electrodes 2includes: 3a first bump electrode connected to the first type semiconductor layer of the first epitaxial 4stack; sa second bump electrode connected to the first type semiconductor layer of the second epitaxial stack; 41a third bump electrode connected to the first type semiconductor layer of the third epitaxial stack; and 9a fourth bump electrode connected to the second semiconductor layers of the first to third 10epitaxial stacks.
In the same field of endeavor, Chae teaches bump electrodes 2includes: 3a first bump electrode (a wiring connected to 240, fig. 16) connected to the first type semiconductor layer (240, paragraph [0434]) of the first epitaxial 4stack; sa second bump electrode (a wiring connected to 230, fig. 16) connected to the first type semiconductor layer (230, paragraph [0434]) of the second epitaxial stack; 41a third bump electrode (a wiring connected to 220, fig. 16) connected to the first type semiconductor layer of the third epitaxial stack (220, paragraph [0434]); and 9a fourth bump electrode (common wiring connected to Sc) connected to the second semiconductor layers (fig. 16) of the first to third 10epitaxial stacks, for the benefit of controlling light emission of the plural light emitting regions (paragraph [0436]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the bump electrodes 2to include: 3a first bump electrode connected to the first type semiconductor layer of the first epitaxial 4stack; sa second bump electrode connected to the first type semiconductor layer of the second epitaxial stack; 41a third bump electrode connected to the first type semiconductor layer of the third epitaxial stack; and 9a fourth bump electrode connected to the second semiconductor layers of the first to third 10epitaxial stacks, for the benefit of controlling light emission of the plural light emitting regions.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al (PG Pub 2013/0248916 A1) and Su et al (PG Pub 2011/0204376 A1) as applied to claim 4 above, and further in view of Yoshioka et al (PG Pub 2011/0133232 A1).
Regarding claim 115, the previous combination remains as applied in claim 1.
The previous combination does not explicitly teach the molding layer includes a cured organic polymer material.   
Suehiro teaches the molding layer includes epoxy resin (16, paragraph [0065]).
Yoshioka teaches epoxy resin to be organic polymer material (paragraph [0095]).  
 Suehiro does not teach the molding to be cured.
It would have been obvious to the skilled in the art before the effective filing date of the invention to cure the molding layer for the known benefit of hardening the molding to form a protective layer around the light emitting device. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al (PG Pub 2013/0248916 A1) and Su et al (PG Pub 2011/0204376 A1) as applied to claim 4 above, and further in view of Vasylyev (PG Pub 2017/0254518 A1).
Regarding claim 116, the previous combination remains as applied in claim 1.
However, the previous combination does not teach a base substrate. 
In the same field of endeavor, Vasylyev teaches a display device comprising: a base substrate (20, fig. 1); and 3at least one light emitting device package (2/4) disposed on the base substrate, for the benefit of forming a flexible display of any shape (paragraph [0140]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a display device comprising: a base substrate; and 3at least one light emitting device package of claim 1 disposed on the base substrate, for the benefit of forming a flexible display of any shape.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al (PG Pub 2013/0248916 A1) and Su et al (PG Pub 2011/0204376 A1) as applied to claim 4 above, and further in view of Vdovin et al (PG Pub 2013/0334559 A1).
Regarding claim 117, the previous combination remains as applied in claim 1.
However, the previous combination does not teach a base substrate. 
In the same field of endeavor, Vdovin teaches a light device comprising: a base substrate (1006, fig. 19a); and 3at least one light emitting device package (1004) disposed on the base substrate, for the known benefit of providing a base for electrical connection.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a lighting device comprising: a base substrate; and 3at least one light emitting device package of claim 1 disposed on the base substrate, for the known benefit of providing a base for electrical connection.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev (PG Pub 2017/0254518 A1), Kostka et al (PG Pub 2013/0071961 A1), and Higashi (PG Pub 2008/0291688 A1).
42Regarding claim 118, Vasylyev teaches a method of manufacturing a light emitting device package comprising: 2forming a plurality of light emitting devices (2, figs. 1-3) including a substrate (4); 3disposing the light emitting devices on a printed circuit board (20, paragraph [0054]); 4forming a molding layer (40) on the printed circuit board using a laminate method (paragraph [0046]) to 5cover the light emitting devices; and 6cutting 
VasylyevVasylyev does not teach the laminate method is done in vacuum.
In the In the same field of endeavor, Vdovin teaches a laminate method to be done in vacuum for the benefit of reducing bubble formation (paragraph [0013]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form the molding layer on the printed circuit board using a vacuum laminate method, for the benefit of reducing bubble formation within the molding layer.
Vasylyev does not teach the molding layer is to fill at least a portion of a space between the light emitting devices and the printed circuit board.
In the same field of endeavor, Higashi teaches bump electrodes (Bn or Bp, fig. 7) for the known benefit of interconnecting LEDs 111-114 to the circuit 112n and 122p, for example, on the substrate 121 to provide power to the LEDs to turn them on/off.  Higashi also teaches filling molding 15 at least a portion of a space between the light emitting devices and the board.
Vasylyev teaches to avoid gaps between LEDs 2 and printed circuit board 40 to prevent total internal reflection (TIR, paragraph [0081]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to attach bump electrodes to the LEDs for the known benefit of powering the LEDs.  Furthermore, it would have been obvious to the skilled in the art 
Regarding claim 19, Vasylyev in view of Vdonvin teaches the method of claim 18, wherein an upper surface of the molding layer is formed substantially flat (fig. 1 of Vasylyev) by the vacuum laminate method.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the lower electrodes include first to sixth scan pads and first and second data pads;  3the first light emitting device is connected to the first to third scan pads and the first data 4pad;  5the second light emitting device is connected to the first to third scan pads and the second 6data pad;  7the third light emitting device is connected to the fourth to sixth scan pads and the first 8data pad; and  9the fourth light emitting device is connected to the fourth to sixth scan pads and the 10second data pad” (claim 13).
Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899